PER CURIAM.
This is an appeal in which the Office of Criminal Conflict and Civil Regional Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm Appellant’s conviction and sentence since no reversible error occurred in this case. However, we strike the one hundred dollar indigent legal assistance lien imposed, since Appellant was not given notice of his right to a hearing to contest the amount of this lien. See Fla. R.Crim. P. 3.720(d)(1) (“Notice of the accused’s right to a hearing to contest the amount of the lien shall be given at the time of sentence.”); Patterson v. State, 686 So.2d 758, 758 (Fla. 1st DCA 1997).
Accordingly, we AFFIRM Appellant’s conviction and sentence, but we REVERSE and REMAND for a hearing to allow Appellant notice and opportunity to contest the amount of the lien before it may be reimposed.
ROWE, MARSTILLER, and SWANSON, JJ., concur.